Citation Nr: 0217441	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-31 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an effective date earlier than July 20, 1995, 
for the 10 percent evaluation for residuals of left big toe 
fracture, to include the issue of whether there was clear 
and unmistakable error in a December 1985 rating decision.  

(The issue of entitlement to an increased disability rating 
for residuals of left big toe fracture, currently evaluated 
as 10 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted a 10 percent evaluation 
for residuals of left big toe fracture, effective July 20, 
1995.  The appellant disagreed with the assigned rating and 
the effective date.  

The Board remanded this case in July 1998 for further 
evidentiary development.  At that time, the Board explained 
that the appellant, in addition to a claim for an effective 
date earlier than July 1995 for the 10 percent disability 
rating assigned, essentially raised an informal claim that 
there was clear and unmistakable error (CUE) in the December 
1985 rating decision that denied a compensable disability 
rating for his left toe disorder.  Therefore, the issues for 
appellate review are as stated on the title page of this 
decision.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).

The Board is undertaking additional development on 
entitlement to an increased disability rating for residuals 
of left big toe injury, currently evaluated as 10 percent 
disabling, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  VA received the appellant's claim seeking an increased 
disability rating for residuals of left big toe fracture on 
July 20, 1995.  

2.  The RO, in its December 1985 rating decision, considered 
the correct facts as they were known at the time, applied 
the correct statutory and regulatory authority, and reached 
a plausible conclusion that was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 20, 
1995, for a grant of a 10 percent evaluation for residuals 
of left big toe fracture are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.309(e), 3.400 (2002).

2.  The December 1985 rating decision that assigned a 
noncompensable evaluation for residuals of left big toe 
fracture did not involve CUE.  38 U.S.C.A. § 5109A (West 
Supp. 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.  

The claim involves a request for an earlier effective date 
for an evaluation, and there is no particular application 
form required.  Thus, there is no issue as to provision of a 
form or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  By a June 1996 letter, 
the RO informed the appellant of the rationale for the 
decision to grant a 10 percent evaluation effective July 20, 
1995, and of his opportunity to submit additional evidence 
concerning the appeal.  In a July 1996 statement of the 
case, the RO told the appellant the criteria for 
establishing an effective date earlier than that assigned.  
After the Board's July 1998 remand, the RO, through a 
September 1998 letter, informed the appellant of the need 
for additional evidence, of VA's obligation to assist in 
obtaining that evidence, and of his duty to inform VA of any 
other evidence that might be pertinent to his claims.  The 
August 2002 supplemental statement of the case listed the 
evidence considered, the legal criteria for evaluating the 
claim (including that for determining whether a prior 
decision involved clear and unmistakable error), and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  In a September 2002 
letter, the RO informed the appellant of the evidence needed 
to establish an earlier effective date, of the information 
and evidence needed from him, and of the assistance VA would 
provide.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
The Board, in its July 1998 remand, directed the RO to ask 
the appellant to complete necessary releases for any medical 
professional or facility that had treated him for his 
disability, which the RO did by an September 1998 letter.  
Based on a response from the appellant, the RO sent a July 
1999 letter to a private physician asking for copies of 
clinical and examination records concerning the appellant's 
disability.  The appellant has not identified any other 
sources of treatment relevant to his effective date claim.  
The Board concludes that VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA a 
examination July 1999, though one was not necessary to 
evaluate the accuracy of the effective date of the assigned 
10 percent evaluation.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO. 

II.  Analysis

Service connection was initially established for residuals 
of a left big toe fracture in a November 1971 rating 
decision.  At that time, and in an April 1973 and a December 
1985 rating decision, the RO assigned a noncompensable 
evaluation.  By a January 1986 letter, the RO informed the 
appellant of the rating decision and of his right to appeal 
that decision.  As he did not file within one year a notice 
of disagreement with the evaluation assigned, the December 
1985 rating decision became final.  

In a statement received by VA on July 20, 1995, the 
appellant sought an increased evaluation for this 
disability.  By the May 1996 rating decision herein on 
appeal, the RO increased the evaluation to 10 percent 
disabling effective July 20, 1995.  The appellant argues 
that the effective date of this award should be earlier than 
July 20, 1995, and that the RO's denial of a compensable 
evaluation in the December 1985 rating decision comprised 
clear and unmistakable error.  

Section 5110 of title 38 of the United States Code provides 
that, unless specifically provided otherwise in chapter 51, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C. § 5110(a) (West 
1991).  The only other specific provision in chapter 51 
concerning the effective date for an increased rating is at 
subsection (b)(2) of section 5110: "The effective date of an 
award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  "As the plain language makes 
clear, subsection (b) provides a limited exception to the 
rule found in subsection (a), governing the effective date 
of the award."  Meeks v. West, 216 F.3d 1363, 1366 (Fed. 
Cir. 2000).  

Section 3.400(o), title 38, Code of Federal Regulations, 
which implemented the statutory subsections, provides as 
follows:  

Increases  (38 U.S.C. § 5110(a) and 5110(b), Pub. 
L. 94-71, 89 Stat. 395; §§ 3.109, 3.156, 3.157) - 
(1) General.  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), date of 
receipt of claim or date entitlement arose, 
whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by 
severance of service connection. 

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim. 

38 C.F.R. § 3.400(o) (2002).  See Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997) (section 5110(b)(2) and section 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase); see also VAOPGCPREC 12-98 
(where claimant files a claim alleging an increase within 
one year prior to VA's receipt of claim and medical evidence 
subsequently substantiates an increase in disability, then 
the effective date of increase is the date as of which it is 
ascertainable based on all of the evidence of record that 
the increase occurred).  

Thus, the effective date of an increased rating is based on 
the date of receipt of a claim for such benefits or the date 
entitlement to the increase arose whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 3.151, 
3.400(o)(1) (2002).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  VA must look to all communications from the 
claimant that may be interpreted as applications or claims -
- formal and informal -- for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a) (2002).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2002).  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of one of the following will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  

? Report of VA examination or hospitalization.  The date 
of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  

? Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person 
and shows the reasonable probability of entitlement to 
benefits.  

38 C.F.R. § 3.157(b) (2002).  

After notice of the December 1985 rating decision, the 
veteran did not appeal that determination within one year, 
nor did he file a statement seeking an increased rating 
until his statement received by VA on July 20, 1995.  His 
spouse had contacted the President seeking assistance, via a 
letter received by the RO in March 1986.  That letter, 
though, was not from the claimant and failed to indicate any 
error of fact or law in the rating decision of concern or a 
desire to contest those results.  Therefore, the earliest 
claim for an increased evaluation was the statement received 
on July 20, 1995.  During the period from the December 1985 
rating decision and the July 20, 1995 claim, the record 
includes no medical evidence that could serve as an informal 
claim pursuant to 38 C.F.R. § 3.157(b) (2002) for a 
compensable evaluation for the disability.  Under 38 C.F.R. 
§ 3.400(o)(2) (2002), the date of receipt of the claim is 
the proper effective date for 10 percent evaluation.  

The appellant also argues that the RO committed CUE in the 
December 1985 rating decision in not assigning a 10 percent 
evaluation.  He maintains that the RO in December 1985 did 
not evaluate an August 1985 VA clinical record that he said 
supported a 10 percent evaluation.  

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . . "  38 C.F.R. 
§ 3.104(a) (1985 and 2002).  The December 1985 rating 
decision became final when the appellant did not initiate an 
appeal during the year following the notice to him of each 
rating decision.  38 U.S.C.A. § 7105(b) and (c) (West 1991 & 
Supp. 2002) (formerly 38 U.S.C. § 4005(b) and (c)); 38 
C.F.R. § 3.160(d) (1985).  An RO decision that has become 
final generally may not be reversed or amended in the 
absence of CUE.  See 38 U.S.C.A. § 5109A (West Supp. 2001) 
(codifying VA regulation 38 C.F.R. § 3.105(a) (2002)).  

Previous determinations which are final and 
binding, including decisions of service 
connection, . . . , will be accepted as correct in 
the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect 
as if the corrected decision had been made on the 
date of the reversed decision. 

38 C.F.R. § 3.105(a) (2002). 

[The] Court [of Appeals for Veterans Claims] 
propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 
(1) '[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,' (2) the error must 
be 'undebatable' and of the sort 'which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made,' and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)). 

"In order for there to be a valid claim of [CUE], 
. . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313.  Moreover, a CUE claim must 
identify the alleged error(s) with "some degree of 
specificity."  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
("to raise CUE there must be some degree of specificity as 
to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been 
manifestly different" had the error not been made).  

The appellant alleged that the RO in December 1985 should 
have assigned a 10 percent evaluation based on an August 
1985 VA clinical record showing inflammation in the dorsal 
aspect of the left foot near the big toe and a calcaneal 
spur on the left heel.  In arguing that these findings 
dictated a different result than was reached in December 
1985, the appellant takes issue with the weight or 
evaluation of the evidence before the RO at that time.  Such 
an argument does not and cannot give rise to a valid CUE 
claim.  See Damrel, 6 Vet. App. at 245.  

It must also be noted, however, that the record prior to the 
December 1985 rating decision did not include a copy of the 
August 1985 VA clinical record.  VA has constructive notice 
of medical records in its possession, such as medical 
records prepared at VA medical facilities or by VA medical 
personnel, and has an obligation under its duty to assist to 
obtain such records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The RO had obtained some VA clinical records dated 
from March to May 1985, but had not received a copy of the 
August 1985 VA clinical record the appellant later 
submitted.  It is arguable that VA breached its duty to 
assist in not obtaining pertinent VA clinical records.  Even 
is that were so, however, a failure to assist the appellant 
on the part of VA cannot form the basis for a valid claim of 
CUE.  Hazan v. Brown, 10 Vet. App. 511, 512 (1997).  In 
these allegations, the appellant has not asserted any error 
of fact that, if true, could be said to be both undebatable 
and to dictate a different result in December 1985.  Thus, 
these allegations do not raise a valid claim of CUE in that 
decision.  Crippen, 9 Vet. App. at 420.  

At the time of the December 1985 rating decision, the 
criteria for evaluating the appellant's disability were set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1985), for 
other foot injuries.  Under those criteria, a 10 percent 
evaluation is assigned for moderate impairment, a 20 percent 
evaluation for moderately severe impairment, and a 30 
percent evaluation for severe impairment.  With actual loss 
of use of the foot, the disability is rated as 40 percent 
disabling.  The appellant has essentially alleged that the 
RO improperly applied these criteria in adjudicating the 
December 1985 rating decision.  

The evidence of record at the time of the December 1985 
rating decision included a VA examination in July 1985 and 
VA clinical records from March to May 1995.  These documents 
noted the appellant's complaints of pain and difficulty with 
ambulation of the left big toe, and found a repeated ingrown 
left big toe nail, a mild left limp, and evidence of hallux 
valgus, tenderness, and limited motion of the first 
metatarsal joint.  The examination diagnosis was residuals 
of a fracture of the left big toe.  As these findings 
arguably correspond to the criteria for a noncompensable 
evaluation under Diagnostic Code 5284, the Board cannot 
conclude that the RO's determination in 1985 was clearly and 
unmistakably erroneous.

In reviewing the December 1985 rating decision, the Board 
cannot conclude that the RO reached a conclusion that was 
undebatably erroneous or that its failure to review a VA 
clinical record dated in August 1985 would have manifestly 
changed the outcome of the case at that time.  See Damrel, 6 
Vet. App. at 245.  In light of the record and based on this 
analysis, the Board concludes that the December 1985 rating 
decision, which established a noncompensable rating for 
residuals of a left big toe fracture, did not involve CUE.  


ORDER

An effective date earlier than July 20, 1995, for the 10 
percent evaluation for residuals of left big toe fracture, 
is denied.  

The appellant's allegation of CUE in the December 1985 
rating decision, which assigned a noncompensable evaluation 
for residuals of left big toe fracture, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

